In a support proceeding pursuant to Family Court Act article 4, the petitioner mother appeals from an order of the Family Court, Orange County (McGuirk, J.), entered January 10, 1997, which denied her objections to an order of the same court (Mandell, H.E.), entered August 1, 1996, which denied, in part, her petition for an upward modification of child support.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the Family Court providently exercised its discretion in limiting the upward modification of child support. The award properly took into consideration the fact that the respondent father is paying 50% of the college costs for the parties’ eldest child (see, Justino v Justino, 238 AD2d 549) and his obligation to support a child from a subsequent marriage (see, Family Ct Act § 413 [1] [c] [2], [3]; [f] [8]).
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.